Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 11, 12, 18 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8 and 10 of copending Application No. 16/286,493 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to an electrolytic cell comprising an anode compartment comprising an anode electrode; a cathode compartment comprising a cathode electrode; a sensor configured to measure a condition (conductivity) of a fluid within the electrolytic cell; and a processor configured to automatically modify an operation of the electrolytic cell based on a measured condition of the fluid.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Warnings
Applicant is advised that should claim 4 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation " the first spacer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. A “first spacer” is recited in claim 5. For examination purposes, claim 7 has been treated as dependent of claim 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hekman et al. (US Patent Application Publication no. 2009/0120460) in view of Price et al. (US Patent Application Publication no. 2003/0213503).
Regarding claim 1, Hekman teaches an electrolytic cell (600; figure 6) comprising: an anode compartment (604) comprising an anode (610; paragraph 128); a cathode compartment (606) comprising a cathode (612); an inlet (paragraph 130); an outlet (626); wherein fluid from the anode compartment is able to mix with fluid from the cathode compartment within the cell (the cell can be configured with or without a membrane and thus, an anolyte can mix with the catholyte when the membrane is not present; paragraph 128).
Hekman fails to teach a sensor that is configured to measure a characteristic of a fluid of the electrolytic cell; and a processor that is configured to automatically modify an operation of the electrolytic cell based on the measured characteristic.
Price discloses an electrochemical cell having a signal-sensing system comprising a sensor configured to measure a characteristic of the fluid/electrolyte in the cell (abstract; paragraphs 11, 14, 17-19, 38); and a controller having a microcomputer configured to automatically adjust an operation of the cell based on the measured characteristic (paragraphs 34, 38) in order to improve the cleaning and sanitizing properties of the electrolyzed water. It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate a sensor and a processor in the electrochemical system of Hekman, as taught by Price, in order to improve the cleaning and sanitizing properties of the electrolyzed water.
Regarding claim 2, the device of Price comprises a feed mechanism that is configured to automatically add an additional amount of an electrolyte to the electrolytic cell (paragraph 37), wherein the feed mechanism is configured to automatically add the additional amount of the electrolyte to the electrolytic cell when the sensor determines that a conductivity of the fluid has fallen below a set point (paragraph 38).
Regarding claim 3, the processor of Price is configured to automatically modify an amperage applied to the anode and cathode based on a reading of the sensor (paragraphs 47, 204 – Price further teaches wherein the cathode and the anode are connected to a controller 531 to adjust the current used by the cell based on the properties of the fluid measured by the sensor). 
Regarding claim 8, Price teaches wherein the inlet (506) is the cell’s only fluid ingress (as shown in figure 3a).
Regarding claim 9, Price further discloses wherein the outlet (507) is the cell’s only fluid egress (as shown in figure 3a).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hekman in view of Price as applied to claim 1 above, and further in view of Yamaguti et al (US Patent no. 5,445,722).
Regarding claim 4, Hekman in view of Price teaches all the features discussed above but fails to disclose wherein the processor is configured to automatically modify a rate at which the fluid flows through the electrolytic cell based on a reading of the sensor.
Yamaguti discloses an electrolytic cell comprising an anode compartment (1a; figure 1) comprising an anode (5a), a cathode compartment (1b) comprising a cathode (5b); a sensor (11) for measuring the conductivity of an electrolyte being fed; and a processor (25) that modifies the operation of the system based on the measured conductivity by controlling the flow rate of the electrolyte through valve 13 (abstract; col. 3, line 50 to col. 4, line 54) in order to produce treated water having a desired electrolytic degree with high efficiency. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify a rate at which the fluid flows through the cell of the modified Hekman, as taught by Yamaguti, in order to produce treated water having a desired electrolytic degree with high efficiency with a reasonable expectation of success in doing so.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hekman in view of Price as applied to claim 1 above, and further in view of Chang (US Patent Application Publication no. 2004/0020835).
Regarding claim 10, Hekman in view of Price teaches all the features discussed above but fails to disclose wherein the cell further comprises a magnet that applies a magnetic field to the fluid inlet.
Chang teaches a treatment device which includes a magnet to induce a magnetizing effect on water to produce water having a high cleaning and washing function (abstract; paragraphs 1; 6). One having ordinary skill in the art at the time of filing would have found it obvious to add a magnet that applies a magnetic field to the fluid inlet of the modified Hekman because as taught by Chang, this configuration allows the magnet to induce a magnetizing effect on the water to be treated to produce water having a high cleaning and washing function. 

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (US Patent Application Publication no. 2007/0187263) in view of Price et al. (US Patent Application Publication no. 2003/0213503).
Regarding claim 11, Field discloses an electrolytic cell (50; figures 8B, 9A) comprising: an anode compartment comprising an anode (82; paragraphs 128-129); a cathode compartment comprising a cathode (80; paragraphs 128-129); an inlet (70) that is configured to channel an electrolyte solution to both the anode compartment and the cathode compartment (paragraph 126); an outlet (71) that is configured to combine and channel product from both the anode compartment and the cathode compartment (paragraph 126; as shown in figure 8B, there is only one output 71 receiving the product from the electrode compartments); wherein fluid from the anode compartment is able to mix with fluid from the cathode compartment within the cell (the electrodes and the membrane separating the electrodes can have one or more apertures, such as a metallic mesh which enhances liquid flow between the electrodes; paragraphs 117; 128, 130).
Field fails to teach a sensor that is configured to measure a conductivity of a fluid of the electrolytic cell; a processor that is configured to automatically modify an operation of the electrolytic cell based on the measured conductivity; and a feed mechanism that is configured to automatically add an additional amount of an electrolyte to the electrolytic cell.
Price discloses an electrochemical cell having a signal-sensing system comprising a sensor configured to measure the conductivity of the fluid/electrolyte in the cell (abstract; paragraphs 11, 14, 17-19, 38); a controller having a microcomputer configured to automatically adjust an operation of the cell based on the measured characteristic (paragraphs 34, 38); and a feed mechanism that is configured to automatically add an additional amount of an electrolyte to the electrolytic cell (paragraphs 37-38), in order to improve the cleaning and sanitizing properties of the electrolyzed water. It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate a sensor and a processor in the electrochemical system of Field, as taught by Price, in order to improve the cleaning and sanitizing properties of the electrolyzed water.
 	Regarding claim 12, the device of Price comprises a feed mechanism that is configured to automatically add an additional amount of an electrolyte to the electrolytic cell (paragraph 37), when the sensor determines that a conductivity of the fluid has fallen below a set point (paragraph 38). 	
Regarding claim 13, the inlet (70) of Field is disposed at a bottom portion of the electrolytic cell (50) and the outlet is disposed at a top portion of the electrolytic cell (50; as shown by the arrows in figure 8B).
 	Regarding claim 14, Field further discloses a fluid stream splitter (76) that is configured to receive a stream of liquid that has exited the outlet (as shown by arrows in figure 8B) and to direct the stream of liquid into a first conduit and a second conduit (the mixed solution can be further removed from the chamber by outlets 74, 75 (correlates to the claimed first and second conduit; paragraph 127), wherein a length of the first conduit runs in close proximity to a length of the second conduit (figure 8B show conduits of outlets 74, 75 in close proximity), and wherein the first and second conduits (74, 75) are each coupled to a fluid stream combiner (76) that is configured to combine contents of the first and second conduits (the catholyte and anolyte that exit from the cell 50 mix together in chamber 76; paragraph 127). 
 	Regarding claim 15, the first and second conduits (74, 75) of Field are separated by a single wall (77; paragraph 127; figure 8B).
	Regarding claim 16, the anode (521) and the cathode (522) of Price each respectively run a majority of a length of the anode compartment and the cathode compartment (as shown in figure 3a). 
Regarding claim 17, the electrolytic cell of Price produces bleach at a concentration of between about 1ppm to about 10,000 ppm (abstract; paragraph 63).
Regarding claim 18, the processor of Price is configured to automatically modify an amperage applied to the anode and cathode based on a reading of the sensor (paragraphs 47, 204 – Price further teaches wherein the cathode and the anode are connected to a controller 531 to adjust the current used by the cell based on the properties of the fluid measured by the sensor).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art made of record fails to teach or suggest wherein the cathode is disposed between a first spacer and a second spacer, and wherein the first and second spacers each comprise multiple fluid channels that are configured to mix an electrolyte solution as its flows past the cathode (claim 5); and wherein the anode is disposed between a first spacer and a third spacer, and wherein the first and third spacers each comprise multiple fluid channels that are configured to mix an electrolyte solution as its flows past the anode (claim 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/           Primary Examiner, Art Unit 1794